Bleckley, Chief Justice.
It is plain from the original declaration that the cause of action sought to be set forth was the expulsion of the plaintiff from the cars because he refused to submit to and comply with an overcharge made by exacting fare at conductor’s rates instead of the rate that would have been payable if he had bought a ticket. The complaint was loosely and imperfectly set forth, but the nature of it is quite apparent. Three cents per mile’was tendered, and it' is alleged that that was “the regular fare as governed by the rules of the railroad,” and also that it was night and the plaintiff could get no ticket at the station. The amendment explained fully why he could get no ticket at Crawfordville. We think there was enough in the original declaration to amend by, that the amendment was properly allowed, and that both together set forth with sufficient fullness and distinctness a cause of action. It follows in our opinion that the court committed no error in overruling the demurrer. Judgment affirmed.